El Juez Asociado Señor Marrero
emitió la opinión del tribunal.
EN RECONSIDERACION
A tenor con lo- preceptuado por la sección 6 de la Ley número 8 de 5 de abril de 1941 (págs. 303, 311) (1) la Junta de Salario Mínimo designó en 14 de junio de 1944 un Co-mité de Salario Mínimo para la industria del pan, galletas, repostería y pastas de harina, a fin de qne éste investigara las condiciones de trabajo existentes en dicha industria e informara a la Junta sus conclusiones sobre los salarios mí-nimos, horas máximas de labor y condiciones de trabajo qne en esa industria deben prevalecer. En 11 de octubre si-guiente. el indicado Comité sometió a la Junta' de Salario Mínimo un informe conteniendo sus conclusiones y recomen-daciones. En relación con el mismo la Junta celebró audien-cias públicas en la ciudad de San Juan durante varios días de los meses de noviembre y diciembre de 1944, con el ob-jeto de oír a los interesados y al público en general sobre *373las recomendaciones formuladas por el mencionado Comité. A dichas audiencias compareció la aquí recurrente Snnland Biscuit Company, Inc., ofreció testimonio y formuló las ob-jeciones y excepciones qne figuran en la transcripción de evidencia que lia sido elevada a este Tribunal. Finaliza-das las audiencias, la Junta de Salario Mínimo con fecha 30 de abril de 1945 emitió el Decreto Mandatorio núm. 9, que fué promulgado en 5 de mayo de 1945 y comenzó a re-gir 60 días después de dicha fecha.
En 19 de mayo de 1945 la Sunland Biscuit Company, Inc., radicó ante la Junta de Salario Mínimo una moción solici-tando la reconsideración del Decreto Mandatorio núm. 9 y por resolución de 1 de agosto de dicho año, notificada a la recurrente 23 días más tarde, su moción fué declarada sin lugar. No conforme, acudió ante nos en 31 de agosto de 1945 en armonía con lo provisto por el inciso (d) de la sec-ción 24 de la referida Ley núm. 8 de 1941, según dicha sec-ción quedó enmendada por la Ley núm. 217 de 11 de mayo de 1945 (págs. 681, 699). Sostiene en su solicitud que al emitir y promulgar el Decreto Mandatorio núm. 9 y al dic-tar su resolución de 1 de agosto de 1945, la Junta de Sala-rio Mínimo actuó sin autoridad y en exceso de sus poderes, toda vez que (a) violó lo dispuesto en la sección 12 de la Ley de Salario Mínimo, según ha sido enmendada, ya que al establecer dos zonas con salarios mínimos distintos para ellas, en una industria que por la naturaleza de la venta, distribución y consumo de sus productos no tiene diferen-ciación alguna jurisdiccional en sus mercados, concede una. marcada ventaja de competencia a las fábricas establecidas en la zona segunda sobre la de la recurrente, que es la única de su clase en la zona primera; (b) porque el diferencial en jornal por hora establecido para las dos zonas resulta discriminatorio contra la compareciente, y en favor de las establecidas en la zona segunda, todas las cuales venden y distribuyen una parte sustancial de-su producción dentro de *374la primera zona, sin qne por ello tengan qne pagar los sa-larios fijados para ésta; (c) porque aun cuando en la sec-ción H-l del Decreto Mandatorio núm. 9 se establece que cualquier patrono dedicado a la elaboración de pan que tenga su tahona establecida en la zona segunda y venda su producción total o parcialmente en la zona primera ven-drá obligado a pagar la compensación mínima a ésta corres-pondiente, dicho Decreto no contiene disposición análoga en cuanto a patronos dedicados a la elaboración de galletas; (d) porque la Junta actuó en exceso de sus poderes al fijar jornales diferentes a la industria de elaboración de galle-tas y al no disponer que los jornales correspondientes a la zona primera debían ser pagados por los de la zona se-gunda al vender el total o parte de su producción en aquélla, eliminando así la ventaja de competencia concedida a los industriales de la segunda zona que inundan con la venta de sus productos la jurisdicción territorial de la primera.
Para mayor comprensión de lo alegado por la recurrente y de las cuestiones por ella suscitadas creemos procedente copiar a continuación la parte pertinente del Decreto Man-datorio Núm. 9 relacionado con este recurso:
“B — Salario Mínimo.
“A todo empleado se le pagará un salario a razón de no menos del tipo por hora que se pasa a indicar, de acuerdo con el ramo de dicha industria y la zona o tipo de establecimiento (más ade-lante definidos en el apartado (C)) en que realice su labor:
“1 .Pan:.
“2. Galletas:

Ocupación Zona la. Zona 2a.

Trabajadores Diestros $0. 45 $0. 35
Trabajadores Semidiestros 0. 35 0. 25
Trabajadores No Diestros 0. 25' 0. 20
‘ ‘-G — -ZONAS.
“Para los fines de este Decreto se establecen dos zonas en Puerto *375Rico, que respectivamente abarcan:' la primera, los municipios de San Juan y Río' Piedras; y la segunda, el resto del territorio.de Puerto Rico.”
En 7 de noviembre de 1945 dictamos resolución requi-riendo a la Junta de Salario Mínimo para que dentro del término de diez días elevara a este Tribunal los autos ori-ginales del caso y señalamos para la vista del recurso' el 17 de diciembre de 1945. Radicados por las partes los alega-tos correspondientes la vista • del recurso tuvo lugar en 27 de mayo de 1946. En 25 de junio de 1947 este Tribunal! dictó sentencia anulando el Decreto Mandatorio núm. 9 en cuanto el mismo es aplicable .a la industria de elaboración: de galletas y devolviendo el caso a la Junta de Sala-rio Míij.imo para ulteriores procedimientos no inconsisten-tes con la opinión en que la misma se basó. Es conveniente hacer constar que esa opinión fué emitida por voz del Juez. Presidente Sr. Travieso y que con ella concurrieron el Juez. Asociado Sr. De Jesús y el infrascrito y que de ella disin-tieron los Jueces Asociados señores Todd, Jr., y Snyder, emitiendo el primero de éstos una opinión disidente con la cual estuvo conforme el segundo.
Solicitada por la querellada la retención temporal del mandato y concedida dicha retención por este Tribunal, en 19 de julio de 1947 la recurrida presentó una extensa soli-citud de reconsideración de sentencia, a virtud de la cual diez días más tarde ordenamos a la Junta notificara su in-dicada moción a la recurrente y señalamos una nueva vista del recurso para el día 4 de noviembre de 1947, dejando en el ínterin en suspenso la sentencia dictada por nosotros en 25 de junio.
En el alegato radicado por la Junta de Salario Mínimo y en la vista celebrada en 4 de noviembre, ella ha sostenido • fundamentalmente (I) que la Ley núm. 451 de 14 de mayo de 1947' (pág. 951), convalidó y ratificó el Decreto cuya va-lidez se impugna en el presente recurso; (II) que la desi-*376igualdad en tipo de salario mínimo al establecerse dos zonas para la industria de galletas no crea la “ventaja de com-petencia” prohibida por la sección 12 de la Ley núm. 217 de 1945,. a pesar de que en el Decreto núm. 9 no existe dispo-sición que obligue a los elaboradores de la segunda zona a pagar a sus empleados la compensación mínima correspon-diente a la primera en el caso de que venda en esta última el total o parte de su producción; y (III) que al resolver la Junta expresamente que el Decreto núm. 9 no crea una ventaja de competencia, dentro de las condiciones económi-cas específicas en que opera la industria de galletas eu Puerto Rico, ella llegó a una conclusión de hecho que es final de acuerdo con el inciso (b) de la sección 24 de la Ley de .Salario Mínimo.
 A nuestro juicio asiste la razón a la Junta, tanto cu cuanto al tercer punto indicado como en relación con el primero.
La sección 24 (b) de la Ley núm. 8 de 1941 (págs. 303, 323) (2) provee en lo pertinente que:
“Las conclusiones de hecho a que llegue la junta actuando dentro de sus poderes será, en ausencia de fraude, concluyente; Disponién-dose, que cualquier persona perjudicada directa o indirectamente por cualquier decreto o regla de la junta, puede solicitar de ésta una reconsideración dentro de los veinte (20) días de haberse pro-mulgado dicho decreto o regla. La solicitud de reconsideración debe hacerse bajo juramento y en ella se especificarán sus fundamentos; Disponiéndose, que sólo podrá concederse una reconsideración por ¡una de las siguientes causas; que la junta actuó sin autoridad o ■en exceso de sus poderes; o que el decreto, regla u orden se obtuvo ■mediante fraude.
“Contra la resolución final que dictare la junta sobre el particular, podrá solicitarse revisión ante el Tribunal Supremo de Puerto *377Rico dentro del término de quince (15) días después de sn notifi-cación. El tribunal podrá confirmar o desestimar la decisión de la junta; pero la desestimación sólo tendrá lugar por uno de los siguientes fundamentos:
“Que la junta actuó sin autoridad o en exceso de sus poderes; o que él decreto, regla u orden se obtuvo mediante fraude.’’ (Bastardillas nuestras.)
Según esa sección, “las conclusiones de hecho a que lle-gue la Junta, actuando dentro de sus poderes, serán conclu-yentes, en ausencia de fraude” y nuestro poder para anu- ■ lar sus decretos está limitado a casos en que la Junta ha actuado “sin facultad o en exceso de sus poderes, siempre que la cuestión se haya levantado de modo expreso en la audiencia celebrada ante la Junta, su Presidente o el receptor de prueba, o porque el decreto, reglamento, resolución u orden se obtuvieron mediante fraude.” En el caso de autos, la conclusión a que llegó la Junta para justificar la fijación de salarios distintos para la zona primera y segunda en la industria de galletas está sostenida por la prueba que ella tuvo ante su consideración y no habiéndose alegado ni probado que el decreto se obtuvo mediante fraude, no po-demos ni debemos intervenir con la misma.
Al resolver la moción de. reconsideración presentada por la recurrente, la Junta hizo constar, en parte lo siguiente:
“. . . No hay queja alguna, por parte de la peticionaria, en cuanto al cumplimiento del requisito de uniformidad en cada una de las dos zonas establecidas. Su contención se basa exclusivamente en que por el hecho de la diferencia en salarios se produce para sus competidores de la otra zona una situación favorable.
“Fácilmente se advierte la diferencia entre una zona y otra. La primera brinda al fabricante mejores oportunidades y facilida-des mayores para el desenvolvimiento del negocio. Como cuestión de hecho, la realidad demuestra que en la segunda se ha venido pagando a los empleados compensación más baja que en la primera, no obstante lo cual los productores de ambas zonas han mantenido sus respectivos negocios y aun los han aumentado. La economía que los patronos de la zona segunda obtienen con la pequeña dife-*378tencia de salarios qne entre las dos zonas establece el decreto está más qne eómpensada por otros factores. En esa región no es posible qne los trabajadores perciban escalas iguales a los de la otra por ser menores las oportunidades de mercado, buen precio de venta, acceso a la materia prima, facilidades de transporte y otras.
“Al establecer la ligera diferencia en la compensación mínima-para ambas zonas, la Junta no hizo otra cosa que seguir la distin-ción de antemano impuesta por las características, situación y cir-cunstancias especiales del negocio en una y otra zona. ...”
Las circunstancias, factores y hechos en que la Junta basó las distintas disposiciones del Decreto número 9 son,, a nuestro juicio, suficientes para sostener dicho decreto en su totalidad.
Ya hemos indicado que en 25 de junio de 1947 este Tribunal dictó sentencia en este caso y que el 19 de julio siguiente se radicó por la recurrida la moción de reconsideración que nos ocupa. En el ínterin empezó a regir la Ley núm. 451 de 1947 (pág. 951). El artículo 2 de esta Ley enmendatoria textualmente copiado reza así:
“Artículo 2. — Por la presente se dispone que continuarán en. pleno vigor y efectividad todos los decretos, órdenes, reglas y regla-mentos que hubieren sido promulgados por la Junta de Salario Mí-nimo con anterioridad a la aprobación de esta Ley y quedan con-validados y ratificados todos los actos y actuaciones llevados a cabo por los funcionarios y empleados de dicha Junta, a tenor Je las disposiciones de la Ley núm. 8 del 5 de abril de 1941, según ha sido subsiguientemente enmendada.” (Bastardillas nuestras.)
.Insiste la recurrida, según ya hemos visto, en que la apro-bación de esta ley con anterioridad a la fecha en que recayó nuestra sentencia, convalidó y ratificó el Decreto núm. 9. También asiste la razón a la demandada a este respecto.
Dicho artículo do manera clara y terminante convalida y ratifica todas las actuaciones llevadas a cabo por la Junta de Salario Mínimo bajo la Ley de 1941, según ésta ha sido subsiguientemente enmendada. La Asamblea Legislativa de Puerto Rico, según hemos resuelto en distintos casos, *379tiene facultad para aprobar estatutos reparativos de esta naturaleza. Véanse Compañía Ron Carioca v. Tribunal de Contribuciones, 67 D.P.R. 708, 712 Pillich v. Fitzsimmons, Auditor, 59 D.P.R. 105, 108; y casos en ellos citados. Y el hecho de que la Ley enmendatoria de 1947 por disposi-ción expresa de su artículo 5,.empezara a regir el 1 de julio de dicho año no altera la situación. Verdad es que nuestra sentencia se dictó en 25 de junio de 1947, pero la misma no había creado aún ningún derecho a favor de la recurrente. Además, el referido artículo de la Ley de 1947 específica-mente hace referencia a decretos emitidos con anterioridad a la aprobación de la Ley núm. 451 y ésta lo fué en 14 de mayo de 1947, que es fecha anterior a aquélla en que .se dictó la sentencia de este Tribunal. Bajo estas condicio-nes el estatuto curativo resultó completamente válido y cons-titucional. Compañía Ron Carioca v. Tribunal de Contribuciones, supra; Swayne & Hoyt, Ltd. v. United States, 300 U.S. 297, 301; Hodges v. Snyder, 261 U.S. 602; Charlotte Harbor Ry. v. Welles, 260 U.S. 8, 11; y United States v. Heinssen & Co., 206 U.S. 370, 382.
Por otra parte, en relación con el artículo 2 de la Ley núm. 451 de 1947, alega la recurrente Sunland Biscuit Company, Inc. que el mismo resulta inconstitucional toda vez que el título de la misma “no incluye, ni da aviso alguno al legislador ni al público en general, de que en el mismo se van a convalidar actos ilegales cometidos por los funcionarios de la Junta de Salario Mínimo”, citando al efecto el artículo 34 de nuestra Carta Orgánica.
El párrafo octavo del artículo 34 de nuestra Carta Orgá-nica dispone que “No se aprobará ningún proyecto de ley, con excepción de los de presupuesto general, que contenga más de un asunto, el cual deberá ser claramente expresado en su título; pero si algún asunto que no esté expresado en el título fuera incluido en cualquier ley, esa ley será nula solamente en aquella parte de ella que no haya sido expre-*380sada en el título”. 48 TJ.S.C.A. sección 832, pág. 267. Así pues, de estar en pugna la Ley enmendatoria de 1947 con el referido párrafo de nuestra Carta Orgánica, esa Ley sería inválida tan sólo en cuanto al artículo 2. Empero, lian sido muchas las veces que este Tribunal ha resuelto que a tenor con lo provisto por el párrafo anterior del Acta Jones el título de una ley no tiene que ser un índice de su conte-nido, sino que bastará con que el mismo sea un poste indi-cador de ésta. Y que en el cuerpo de ella no haya materia incongruente con su título o extraña a éste. Láboy v. Corp. Azucarera Saurí & Subirá, 65 D.P.R. 422, 425; Gobierno de la Capital v. Consejo Ejecutivo, 63 D.P.R. 434, 462; Rivera v. Corte, 62 D.P.R. 513, 539; Rodriguez v. Corte, 60 D.P.R. 919, 921; Roig v. Gallardo, Tesorero, 39 D.P.R. 808, 809 y Trigo v. Banco Terr. y Agricola, 36 D.P.R. 275, 301.
El título de la Ley núm. 451 de 1947, lee así:
“Ley para enmendar las secciones 4, 5, 6, 7, 8, 9, 10, 10 A, 11, 15, 17, 19, 23, 24, 25 y 26 de la Ley núm. 8, aprobada el 5 de abril de 1941, titulada ‘Ley creando una Junta de Salario Mí-nimo en el Departamento del Trabajo; estableciendo el proce-dimiento para determinar el salario mínimo que debe pagarse en las distintas ocupaciones, las horas máximas de labor y las con-diciones de trabajo requeridas para la conservación de la salud, la seguridad y el bienestar de los. trabajadores; dándole carácter mandatario a los decretos sobre salario mínimo, horas de labor y condiciones de trabajo que dicha Junta promulgare en cumplimiento de' sus deberes; estableciendo el procedimiento de apelación de las disposiciones de la Junta; fijando penalidades por la violación de las disposiciones de esta Ley,- y para otros fines,’ según ha sido posteriormente enmendada por las Leyes núm. 1, de 12 de noviem-bre de 1941, núm. 9, de 20 de marzo de 1942, núm. 44, de 23 de abril de 1942 y núm. 2Í7, de 11 de mayo de 1945; para conferir al Comisionado, del Trabajo las facultades y poderes necesarios para hacer cumplir los decretos, reglas y reglamentos dictados o que dicte la Junta de Salario Mínimo; y para otros fines. ’ ’
Ese título nada dice respecto a la convalidación y rati-ficación provistas por el artículo 2 de la Ley. Contiene a nuestro juicio un solo asunto que sirve de “poste indi-*381eador de su contenido”, y lo provisto por el artículo 2 de la Ley no es en manera alguna incongruente o extraño al asunto contenido en su título. Además, conforme indicamos en Rivera v. Corte, supra, a la pág. 540, “Sólo en un caso claro y terminante estaríamos justificados en anular una ley por deficiencias en su título en violación del artículo 34, supra.”
Bajo estas circunstancias, es imperativo concluir que a virtud del referido artículo número 2 la Asamblea Legisla-tiva de Puerto Pico convalidó y ratificó de manera expresa las actuaciones de la Junta de Salario Mínimo al emitir ésta el Decreto Mandatorio núm.. 9, objeto de este recurso.
Siendo nuestra opinión que las conclusiones de hecho a que llegó la Junta deben considerarse como finales por nosotros y que las actuaciones de dicha Junta, han quedado convalidadas y ratificadas por nuestra Asamblea Legisla-tiva, parécenos innecesario que discutamos el segundo punto suscitado por la Junta en su moción de reconsideración, al efecto de que al dictar su referido Decreto no creó ventaja de competencia alguna en favor de los fabricantes de galle-tas cuyos establecimientos radican en la segunda zona.
Antes de terminar creemos conveniente exponer a gran-des rasgos a qué se ha debido la prolongada demora en la resolución de este recurso. Según ya hemos indicado, la querella se radicó ante nos en 31 de agosto de 1945, fecha durante la cual nos hallábamos en receso. En 7 de noviem-bre de 1945, a raíz de reanudarse las sesiones de este Tribunal se dictó resolución requiriendo a la Junta elevara los autos del caso y señalando la vista del recurso para el 17 de diciembre siguiente. En 27 de noviembre de 1945 las par-tes radicaron una estipulación solicitando la posposición de la vista y así lo acordamos, transfiriendo la misma para el 28 de enero de 1946, a las 2 de la tarde. En enero 8 de dicho año las partes presentaron una nueva estipulación, alegando que el abogado de la recurrida se hallaba fuera de *382Puerto Rico. En consideración a ello se señaló el día 27 de mayo de 1946 a las 2 p.m. para la vista del caso. En dicho día se oyó a las partes y quedó sometido el recurso a nuestra consideración. Un par de meses después vino por ministerio de ley el receso de verano. Al reanudar sus se-siones, el Tribunal quedó constituido tan sólo por cuatro jueces, ya que él quinto había presentado su renuncia en 31 de agosto de 1946. Tras un estudio del recurso la opinión de los cuatro jueces del Tribunal estuvo dividida y se creyó oportuno aguardar basta que el quinto juez fuese nombrado. Al ser éste designado, su toma de posesión tuvo lugar en 8 de abril de 1947. Se señaló entonces una nueva vista del recurso para el 2 de junio de 1947, resolviéndose el mismo, en la forma que ya hemos indicado, en 25 de junio de 1947. Presentada la moción de reconsideración objeto de esta opi-nión la misma fué vista en 4 de noviembre siguiente.
Por las razones expuestas, se dictará sentencia dejando sin efecto la dictada por este Tribunal en 25 de ■jumo de 1947, se declara válido y subsistente el Decreto Mandatorio núm. 9 dictado por la Junta de Salario Mínimo en 30 de abril de 1945, y se condena a la recurrente al pago de la suma de $100 por concepto de honorarios de abogado de la recurrida. (3)

(1) Esta sección ha sido enmendada por las Leyes núm. 217 do 11 de mayo de 1945 (págs. 681, 689) y núm. 451 de 14 de mayo de 1947 (págs. 951, 957). Dichas enmiendas, sin embargo, no tienen pertinencia alguna a los fines de las cuestiones discutidas en esta opinión.


(3)La sección 24 ha sido enmendada por la Ley núm. 217 de 11 de mayo Jo 1945 (págs. 681, 699) y por la Ley núm. 451 do 14 de mayo de 1947 (págs. 951, 969). Dichas enmiendas en lo aquí pertinente son sustancialmente iguales a lo provisto por la Ley de 1941, y las mismas no estaban en vigor ■cuando ■ en 1944 la Junta de Salario Mínimo dictó sus conclusiones de hecho en este caso.


(3) La sección 24 de la Ley núm. 8 de 1941, según fué enmendada por la Ley 217 de 1945 (págs. 681, 699), provee en su inciso (/):
“El r-eeurso de revisión producirá la suspensión del decreto, reglamento, resolución u orden impugnada únicamente en cuanto a la parte o partes recurrentes y siempre que lo disponga 'el tribunal, previa prestación de fianza para garantizar el pago total de salarios envueltos en cada recurso o de los daños que se causen, cuando no se trate de salarios, más una cantidad razo-nable, nunca menor de trescientos (300). dólares, que se impondrá a cada parte promovente contra la cual se dicte sentencia, a menos que se le baya permitido litigar in forma pauperis, en concepto de honorarios de abogado.”